Citation Nr: 1336657	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans' Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1957 to May 1960, from August 1961 to September 1962, and from July 1965 to July 1968, including service in the Republic of Vietnam.  He is a recipient of the Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012, the Veteran testified at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the Virtual VA and VBMS, to ensure a complete review of the evidence in this case.  The Board found no records contained in the electronic file system.  

The issues will be reopened and further addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) located in Washington, DC.


FINDINGS OF FACT

1.  In September 2007, the RO denied service connection for tinnitus and bilateral hearing loss; the Veteran did not appeal, and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.

2.  The evidence received since the September 2007 rating decision is new and material.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied entitlement to service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The additional evidence presented since the September 2007 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The additional evidence presented since the September 2007 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, the RO denied claims for tinnitus and hearing loss in September 2007.  That rating decision was not appealed and no new evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the determination to the Veterans.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the September 2007 decision.  Therefore, the September 2007 decision is final.  

The basis of each of the prior final denials was the RO's finding of no in-service injury or aggravation, and no nexus.  Thus, in order for the claims to be reopened, evidence must have been added to the record since the September 2007 rating decision that addresses this basis. 

Since September 2007, the Veteran submitted a January 2009 private audiological report.  The report provides the results from an audiometric test and word recognition tests, and a nexus statement from the audiologist that "it is more than likely that [the Veteran's] complaint of tinnitus was due to his long standing military experience."  As this report was not before the adjudicators in September 2007, it is new.  

The January 2009 audiological report is also material to the Veteran's claims because it relates tinnitus to service.   Although the private physician did not specifically provide an opinion about the relationship between the Veteran's bilateral hearing loss and service, an inference can be made between the Veteran's in-service hearing loss and the tone of the opinion.  The Board thus finds that new and material evidence has been submitted to reopen both issues and the appeal is granted to this extent.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome noted above, no prejudice to the Veteran could result from this decision regarding the VA's duty to assist and duty to notify.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for tinnitus is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claims, a remand is needed to ascertain the etiology of tinnitus and hearing loss.  While the private medical report asserted a relationship between tinnitus and service, there was no rationale provided. Moreover, an opinion is needed to adequately adjudicate the claim of hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate audiological professional to determine the nature and etiology of his current tinnitus and bilateral hearing loss.

The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  The examination report should reflect that such review occurred.  

As to hearing loss and tinnitus, the examiner is to provide an opinion as to the following questions: 

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise related to any incident of service?

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to any incident of service?

The examiner must accept as fact that the Veteran was exposed to loud noises from gun fire during service. The examiner is also asked to comment on the Veteran's post-service audiological treatment records.

A complete rationale must be provided for each conclusion reached including situations when the examiner cannot offer an opinion without resorting to speculation.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate. 

The purpose of this remand is to further develop the record and afford the Veteran due process.  At this time, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable.

It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  See 38 C.F.R. §§ 3.158 and 3.655.  The consequences of failure to report for a VA examination without good cause may include denial of any related pending claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


